Citation Nr: 1425181	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-50 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, prior to June 29, 2012.

2.  Entitlement to a disability evaluation in excess of 50 percent for depressive disorder, from June 29, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to July 1987 and from September 2001 to August 2003, with 4 years and 5 months of unverified prior service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in June 2012 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to June 29, 2012, the Veteran's depressive disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From June 29, 2012, the Veteran's depressive disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent, prior to June 29, 2012, for depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for an evaluation in excess of 50 percent, from June 29, 2012, for depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to a higher initial disability rating for service-connected depressive disorder arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's June 2012 remand, VA treatment records dated May 2004 to December 2012 have been obtained and associated with the claims file.

The RO also provided the Veteran appropriate VA examinations in September 2009 and June 2012 to ascertain the current severity of his service-connected depressive disorder.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to the Board's June 2012 remand, an updated VA examination was provided to the Veteran in June 2012.  Each VA examiner discussed the history of the Veteran's depressive disorder, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his depressive disorder.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for depressive disorder was granted in an August 2008 rating decision effective from September 29, 2005, with an initial evaluation of 10 percent.  In a December 2012 rating decision, the RO assigned an increased initial evaluation of 30 percent prior to June 29, 2012, for depressive disorder, and a 50 percent evaluation was assigned from June 29, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  As such, the rating period on appeal for the initial evaluation for depressive disorder is from September 29, 2005.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability

The Veteran's depressive disorder is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9434.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Prior to June 29, 2012

In an October 2005 letter, Dr. David Folk stated that the Veteran tried many medications of his clinically diagnosed depression and Paxil was the only medication which had been the most effective treatment.  Private treatment reports from Dr. Folk, dated in September and October 2005, stated that the Veteran's depressive disorder, not otherwise classified, was stable on Paxil but he did relapse if he did not use Paxil.  It was noted that the Veteran was doing well in that he was much calmer and less depressed.

An October 2005 VA psychiatry consultation report reflects that the Veteran had been taking Paxil for a year.  It was noted that a year ago, he had suicidal thoughts for which he was hospitalized but had not had any recently.  The Veteran had no complaints about his medication and he had been working and enjoyed his work.  Objectively, he was coherent and relevant.  His mood was fair and he had no acute psychotic symptoms.  He was in good contact with reality and had no cognitive deficits.  He had fair judgment and insight.  The assessment was dysthymic disorder.

An April 2006 VA psychiatry note reflects that the Veteran was doing fine with Paxil.  He had no energy when he came home from work.  He was coherent and relevant.  He exhibited fair mood, and fair judgment and insight.  He had no acute psychotic symptoms.  He had feelings of depression but no suicidal or homicidal thoughts.

The Veteran was provided a VA mental disorders examination in September 2009.  The Veteran reported living with his wife; they had been married for 4 years, divorced for 5 month and remarried for about a year.  He had two grown children from his prior marriage and he saw them or talked to them on a daily or weekly basis.  He stated that his marriage was "pretty good," and he was close to his children.  He also stated he was close to his father and sister and talked to them weekly.  He did photography work.  He and his wife engaged in a lot of social or family activities.  He stated his depression had gotten worse in the previous three years and when depressed, he endorsed feeling tired, fatigued, and difficult to concentrate.  He loved to sleep and did not have much of an interest in things.  He described feeling depressed most of the time.  He noted his depression impacted his marriage because he was less interested in sex and his wife wondered why he was fatigued all the time.  He stated he used to drink heavily until 2008 and stopped drinking about a year ago.  On psychiatric examination, the Veteran was clean and casually dressed.  He showed unremarkable psychomotor activity; unremarkable, spontaneous, clear and coherent speech; cooperative, friendly, relaxed, and attentive attitude; mildly anxious affect; "tired" mood; intact attention; unremarkable thought process and thought content; average intelligence; good impulse control; and normal memory.  He was fully oriented, understood outcome of his behavior and that he had a problem.  He reported increased desire to sleep and fatigue despite sleeping 12 hours a day.  No hallucination, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence were shown.  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  He was capable of managing financial affairs.  

In regard to occupational functioning, the Veteran reported that he worked part time at an inventory company for the previous 1 to 2 years.  He lost 2 to 3 days from work in the last 12 month period because he had to care for his grandson.  The diagnosis was dysthymic disorder, and a GAF score of 62 was assigned.  The examiner explained that the Veteran currently met the criteria for dysthymic disorder manifested by chronic depressed mood, fatigue, low energy, hypersomnia, difficulties concentrating and anhedonia; his symptoms were fairly consistent with no remission or fluctuations.  The examiner noted that currently, there was mild impairment secondary to his symptoms and found that the Veteran's mental disorder signs and symptoms were transient or mild, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner further noted that the Veteran's depression impacted his family relationships due to his fatigue and hypersomnia and although he experienced fatigue at work there was no history of absences or impairment in his work functioning.

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the criteria for the next higher 50 percent rating are not met, prior to June 29, 2012, and are not more nearly approximated than the criteria for a 30 percent rating.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board finds that the Veteran's symptomatology resulted in mild and transient symptoms productive of decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, as described by the September 2009 VA examination report.

The Board also finds significant that the GAF score, estimated by the VA examiner who conducted a comprehensive psychiatric assessment of the Veteran and diagnosed depressive disorder, was 62, as discussed above, is indicative of mild symptoms, such as depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, such as, occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology as evidenced by the record is consistent with a GAF score of 62.  To that effect, the September 2009 VA examination and VA and private psychiatry findings reflect the Veteran's symptoms of chronically depressed mood, fatigue, hypersomnia, occasional difficulty with concentration, and anhedonia.  The Veteran complained of being depressed most of the time, hypersomnia, and loss of energy.  These are not consistent with the level of functional impairment contemplated for a 50 percent rating.  

Specifically, the evidence does not demonstrate that the Veteran's depressive disorder symptoms resulted in occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationship.  To that effect, the symptoms listed in the 38 C.F.R. § 4.130 are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442.  

There is no report of a flattened affect, anxiety, panic attacks.  The September 2009 examiner found that there was no impairment in the Veteran's thought process or ability to communicate and that his memory was normal; his speech was clear, coherent, and relevant; his judgment and insight were fair and his attention was intact.  The September 2009 examination report reflects that the Veteran had very close relationships with his wife, children and grandchildren, as well as with his father and sister and maintained active family and social relationships.  The evidence also reflects that during this period, although the Veteran was retired in 2006 he continued to work part time in photography and inventory and did not lose time from work due to his depressive disorder.  Specifically, the September 2009 VA examiner noted that the Veteran experienced fatigue at work but there was no history of absences or impairment in his work functioning.  Consequently, based on symptomatology that does not meet or approximate the type and degree of functional impairment contemplated for a 50 percent rating, the Board finds an increased rating to that level is not warranted prior to June 29, 2012.

From June 29, 2012

The Veteran was provided a VA mental disorders examination in June 2012.  The VA examiner indicated that the claims file was reviewed.  The diagnosis on Axis I was recurrent and moderate major depressive disorder, and a GAF score of 60 was listed.  The examiner noted that Veteran was moderately depressed and was being treated with Prozac; he had been on Paxil for many years but his physician recently changed him from Paxil because of his fatigue.  The Veteran believed he was depressed due to low energy and low interest.  During the past two weeks, he stated he felt tired and run down and his mood had been pretty even.  He had no problems concentrating.  His symptoms of depression on the Beck Depression Inventory included severe crying, loss of energy, fatigue, and loss of interest in sex; moderate past failure, loss of pleasure, self-dislike, and self-criticalness; and mild sadness, pessimism, guilty feelings, punishment feelings, and irritability.  The Veteran related that most of his stress came from being fatigued while still wanting to do things.  The examiner indicated that the Veteran's level of occupational and social impairment in regard to his mental diagnosis was best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversion."

As to social/marital/family relations, the Veteran stated that he got married in 2001 and his and his wife's social life centered on their four children and their activities.  He got divorced from his wife because he drank heavily until 2010.  He finally quit drinking and he and his wife remarried.  He stated "now it is grandchildren that we spend time on."  As to occupational activities, the Veteran reported he retired in 2006 and did some photography work on the side since 1986.  He was now 3 classes shy of having an associate degree in photography and worked part time for an inventory company and for a photography company that did school pictures.  

The Veteran stated that he had never been in any psychotherapy for depression.  Relative to the Veteran's diagnosis, the examiner noted depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, and disturbances of motivation and mood.  It was noted that the Veteran was capable of managing his financial affairs.  The examiner noted that regarding the Veteran's chronic fatigue, Dr. Anderson stated in August 2010 that chronic fatigue was "likely a combination of hypogonadism, COPD[(chronic obstructive pulmonary disease)], OSA [(obstructive sleep apnea)], and insomnia."

The evidence from June 29, 2012 is limited to this one VA mental disorders examination conducted in June 2012.  Based on the examination findings, the Board concludes that the Veteran's total disability picture most closely approximates the criteria for a 50 percent rating from June 29, 2012.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board finds significant that the GAF score, estimated by the June 2012 VA examiner who conducted a comprehensive psychiatric assessment of the Veteran and diagnosed depressive disorder, was 60, represents moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as few friends, conflicts with peers or co-workers.  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology corresponds with, and is compatible with a GAF score of 60, in particular, the June 2012 examiner's characterization of the Veteran's level of occupational and social impairment in regard to his mental diagnosis as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversion.

In short, the Board finds that the Veteran's depressive disorder results in no more than occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships, due to such symptoms as chronic depression, low energy and low interest, chronic fatigue, and mild memory loss.

The Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds that functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.

The Board recognizes that the Veteran's depressive disorder impacted his family relations due to his chronic fatigue and depressed mood.  However, the evidence supports that the Veteran had close relationships with his wife, children and grandchildren.  Although the record reflects that the Veteran and his wife were divorced for several months due to his heavy drinking, they reunited and spend most of their time together with their children and grandchildren.  Accordingly, while the Veteran demonstrated that he was able to establish and maintain very positive family relationships, such as his marriage to his wife and a great relationship with his children and grandchildren.  Regarding the Veteran's occupational functioning; he retired in 2006 but continued work part time for an inventory company and for a photography company that did school pictures.  Thus, inability to establish and maintain effective relationships was not shown in terms of occupational functioning.

In considering all of the Veteran's symptoms affecting the Veteran's occupational and social impairment, the Board finds it significant that no abnormalities were found with regard to his thought processes, speech and communication at his June 2012 VA examination.  Thus, deficiencies in the areas of judgment, thinking, or mood are not shown.

The Board finds that the Veteran's disability does not closely approximate the type and degree of symptoms contemplated by the 70 percent rating criteria.  Functional impairment comparable to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, have not been demonstrated.  

Rather, the Board finds that the Veteran's psychiatric symptomatology affecting his social and occupational functioning level was shown to be productive of functional impairment which more closely approximates the type and degree of symptoms listed in the 50 percent rating criteria, from June 29, 2012.

In sum, based on the Veteran's level of occupational and social functioning reflected in the record, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, has not been shown.  See Mauerhan, 16 Vet. App. at 442.  Accordingly, the 50 percent initial rating is the appropriate rating from June 29, 2012.  38 C.F.R. § 4.7.

The issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected depressive disorder, there is no evidence of record that would warrant ratings in excess of those assigned herein for his depressive disorder during the rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.  Rather, the medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating periods under appeal.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected depressive disorder.  See Thun, 22 Vet. App. at 115.  The Veteran's depressive disorder is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the currently assigned ratings and he does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his psychiatric disability with the pertinent schedular criteria does not show that his service-connected depressive disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's depressive disorder.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  The record reflects that although the Veteran retired in 2006 he continued to work part time and had been enjoying his work.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial evaluation in excess of 30 percent prior to June 29, 2012 and a disability evaluation in excess of 50 percent from June 29, 2012, for the Veteran's depressive disorder, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, prior to June 29, 2012, is denied.

Entitlement to a disability evaluation in excess of 50 percent for depressive disorder, from June 29, 2012, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


